Citation Nr: 0527715	
Decision Date: 10/13/05    Archive Date: 10/25/05	

DOCKET NO.  96-48 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain with degenerative disc disease, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of August 1996 and 
October 1996, by the St. Paul, Minnesota, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for lumbar disc 
disease as secondary to service-connected low back strain and 
denied an increased rating higher than 20 percent for 
recurrent low back strain.  The veteran testified at a 
hearing held at the RO in December 1996 in connection with 
the increased rating claim.  Following the hearing, in 
February 1997, the hearing officer assigned an increased 
rating of 40 percent for recurrent low back strain from 
December 1995.  

In January 1999, the Board, in pertinent part, found that the 
issue of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine as secondary to 
recurrent low back strain was inextricably intertwined with 
the increased rating issue and remanded both issues to the RO 
for additional evidentiary development, including orthopedic 
and neurological examinations.  Upon the return of the case 
to the Board, the Board undertook additional evidentiary 
development pursuant to authority granted by a VA regulation 
then in effect.  See 38 C.F.R. § 19.9(a)(2) (effective 
January 23, 2002).  That regulation was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  Accordingly, in September 2003 the Board 
remanded the case to the RO for completion of the required 
evidentiary development.  

While the case was in remand status at the RO, the veteran 
underwent a VA examination in February 2005.  On review of 
the claims in March 2005, the RO expanded the grant of 
service connection for chronic low back strain to include 
degenerative disc disease and continued the 40 percent rating 
for the disability, which was re-characterized as chronic low 
back strain with degenerative disc disease.  The case has 
been returned to the Board for further review on appeal.  

FINDINGS OF FACT

1.  During the period from November 8, 1995, through 
December 8, 1999, chronic low back strain with degenerative 
disc disease was manifested by chronic recurring low back 
pain, radiation of the pain to the left lower extremity, 
severe limitation of lumbar spine motion, tenderness to 
palpation, and weakness of the left lower extremity with 
impairment of gait.  

2.  During the period from November 8, 1995, to December 8, 
1999, chronic low back strain with degenerative disc disease 
was productive of disability equivalent to pronounced 
intervertebral disc syndrome. 

3.  During the period since December 8, 1999, chronic low 
back strain with degenerative disc disease has not been 
productive of ankylosis or disability equivalent to more than 
severe intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, 
for chronic low back strain with degenerative disc disease 
during the period from November 8, 1995, through December 8, 
1999 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 
5293 (as in effect before September 23, 2002).  

2.  The criteria for a rating higher than 40 percent during 
the period since December 8, 1999, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5293, 5295 (as in effect before 
September 23, 2002); 38 C.F.R. § 4.71a, Code 5293 (as in 
effect since September 23, 2002); 38 C.F.R. § 4.71a Codes 
5235 to 5243 (as in effect since September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that the content requirements for a VCAA 
notice have been satisfied in this case.  By a VCAA notice 
letter mailed in May 2004, the RO informed the veteran about 
the information and evidence necessary to substantiate a 
claim for an increased rating.  The letter specifically 
advised him of what the evidence must show to support the 
claim and also informed him about the information and 
evidence he was expected to provide.  Specifically, the 
letter explained that the RO would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The RO advised the veteran that 
it would help him obtain private treatment records if he 
completed release forms that would enable the RO to obtain 
such records on his behalf.  Copies of the forms were 
enclosed.  Forms authorizing the release of private records 
to VA were enclosed.  The letter made it clear that it would 
obtain for him any evidence for which he provided sufficient 
identifying information.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions, statement of 
the case and supplemental statements of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify be satisfied 
and that claimants have the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because the content 
requirements of a VCAA notice has been satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the above-cited VCAA notice letter was 
not sent until after the rating decision on appeal and 
therefore does not satisfy the applicable timely requirement.  

The furnishing of a timely VCAA notice letter was not 
possible in this case since the determinations on appeal were 
rendered before the November 9, 2000, enactment of the VCAA.  
However, the Board finds that the deficiency in the timing of 
the VCAA notice is harmless error.  The requisite 
notifications were ultimately provided to the veteran before 
the transfer and certification of the case to the Board 
following the most recent remand, at a time when development 
of the evidentiary record was actively proceeding.  The 
veteran had ample time in which to respond to the notice 
letter.  In this context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has clearly had a "meaningful opportunity to 
participate effectively" in the processing of the claim.  
Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to him.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA and private medical 
records pertaining to the status of the veteran's service-
connected back disability have been obtained and reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  As noted in the Introduction to this decision, the 
veteran also was afforded the opportunity to provide 
testimony at a hearing before the RO.  VA has also assisted 
by obtaining multiple VA medical examinations to determine 
the status of the veteran's back disability.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  

The Applicable Law And Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003-2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  
A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2004).  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
pertaining to disorders of the spine.  Effective September 
23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome, Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  
(a) Rating Criteria for Spinal Disabilities Before September 
22, 2002

Before September 22, 2002, under Code 5295 pertaining to 
lumbosacral strain, a maximum rating of 40 percent rating was 
assignable for severe lumbosacral strain, "with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion."  38 C.F.R. 
§ 4.71a, Code 5295 (as in effect before September 26, 20032).  

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a 40 percent rating for severe disability 
manifested by recurring attacks with intermittent relief.  A 
60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Code 5293 (as in effect before September 
22, 2002). 

Under Code 5003, degenerative arthritis was rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion of the specific joint or joints 
involved was noncompensable under the appropriate diagnostic 
codes, a 10 percent rating was applied for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 (as 
in effect before September 22, 2002).  

Under Code 5292, a maximum rating of 40 percent was assigned 
for severe limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a (as in effect before September 22, 2002).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

(b) Revised Rating Criteria for Intervertebral Disc Syndrome, 
Effective September 23 ,2002

Under the revisions to Code 5293 that became effective on 
September 23 ,2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is assigned; with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Code 5293 (as in effect before 
September 22, 2002).  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

(c) Revised Rating Criteria for Diseases and Injuries of the 
Spine,
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  

Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  


Factual Background

By a September 1969 rating decision, the RO granted service 
connection for recurrent low back strain, among other 
disorders, and assigned an initial noncompensable rating from 
the day following separation from service.  The evidence of 
record, including service medical records, showed that in 
1967 the veteran had received multiple fragmentation wounds 
that penetrated the chest and abdomen, a thoracotomy and 
laparotomy were performed.  After the injury the veteran 
developed pain in the middle and lower back after standing.  
In August 1970 a 10 percent rating was assigned from 
December 1969.  

The veteran filed a claim for an increased rating for his 
back in January 1996.  In support of the claim, the veteran 
submitted statements dated in January 1995 and April 1996 
from a chiropractor, D. Klapmeister, who first saw the 
veteran in November 1995 for complaints of pain and 
discomfort in the lumbosacral area after the veteran 
attempted to load a snowmobile onto a trailer, followed by 
chronic recurring pain in the low back radiating into the 
left lower extremity.  Additional findings recorded in 
November 1995 included flexion of 5 degrees, extension to 
0 degrees, positive straight leg raising and decreased deep 
tendon reflex at the left Achilles tendon.  The symptoms were 
consistent with myofascial strain/sprain with associated 
paravertebral muscle spasm and radiculitis complicated by a 
probable intervertebral disc syndrome.  The veteran related 
in February 1996 that he believed that diagnostic imaging had 
shown a herniated lumbar disc.  In April 1996, it was 
reported that the veteran continued to be unemployable due to 
recurring low back and left lower leg pain.  

The veteran underwent a VA orthopedic examination in 
April 1996.  He related that he had received treatment from 
VA since December 1995, following his injury lifting a 
snowmobile.  He was currently using a TENS unit.  He was 
bothered by left lower extremity pain and numbness which 
occurred off and on.  The veteran got onto the examination 
table slowly and leaned to the right, bracing himself with 
his left hand.  Patellar reflexes were brisk bilaterally.  
There was tenderness to palpation over the lumbar spine, less 
on the left.  Straight leg raising was to about 80 degrees on 
the right and 70 degrees on the left.  The diagnosis was 
degenerative low back disease with severe pain down the left 
lower extremity.  The veteran walked and moved about slowly 
because of the pain.  

VA outpatient treatment records show that a magnetic 
resonance imaging scan (MRI) of the lumbar spine showed that 
the central canal was patent at L3-L4 and at L4-L5 and L5-S1 
with no evidence of foraminal stenosis.  There was some 
eccentric disc bulging to the left.   

At a June 1996 VA examination, the veteran related that he 
had back pain off and on since leaving service and was 
receiving treatment at the VA .  He had used nonsteroidal 
anti-inflammatory medications for pain which caused 
gastrointestinal problems and was then switched to a TENS 
unit which caused some blistering on his back.  He had 
returned to work doing light duty following the snowmobile 
incident and could lift no more than 25 pounds.  He reported 
that since late 1960's he had used a back brace while doing 
strenuous activity at work.  On examination there were no 
obvious postural abnormalities when standing, but lying down 
was very painful and difficult.  His motions were consistent 
with that of a disc syndrome involving the left leg.  There 
was tenderness in the low back.  Forward flexion was to about 
65 to 70 degrees with pain.  Backward extension was to about 
20 degrees.  Lateroflexion was 15 to 20 degrees on either 
side and rotation was 25 to 30 degrees bilaterally.  Straight 
leg raising was positive at 45 degrees.  There were good 
reflexes bilaterally.  Clinically the veteran had a slowly 
improving lumbar disc syndrome on the left for which he was 
receiving conservative treatment.  His back disability was 
described as significant.  The pertinent clinical assessment 
was acute lumbar disc syndrome that had become chronic.  It 
was difficult to say whether or not there would be full 
recovery.

The veteran testified at a hearing at the RO in December 1996 
that when he returned to work as a groundskeeper at a golf 
course, after his 1995 injury he had physical restrictions 
because of back problems.  He was currently working during 
the winter at a boat factory but was unable to perform 
certain functions.  He described difficulty taking 
medications because of stomach problems and had stopped using 
a TENS unit because it burned his back. 

The veteran underwent a VA examination in January 1997, at 
which time he was unemployed.  He ambulated slowly with a 
noticeable limp favoring the left leg.  There was loss of the 
normal lumbar lordosis and there was tenderness to palpation 
of the lumbar vertebrae and over the left paraspinal muscles, 
with spasm of the paraspinal muscles.  There was decreased 
motion of the lumbar spine.  Flexion was to 35 degrees, 
extension to 15 degrees, lateroflexion to 15 degrees 
bilaterally, and rotation to 35 degrees bilaterally with no 
pain at the extremes of motion.  The veteran had difficulty 
arising from a chair and lying on the examining table.  
Neurological examination of the lower extremities showed 
hyperesthesia to fine touch and pinprick in the posterior 
aspect of the left thigh.  There was slightly decreased motor 
strength in the left lower extremity.  There were normal 
reflexes in both lower extremities.  There was no evidence of 
atrophy or of fasciculations of the muscles of the lower 
extremities.  The examiner expressed the opinion that the 
veteran experienced a significant pain from degenerative disc 
disease and that his functional ability was limited.  There 
did not appear to be excessive fatigability or 
incoordination.  X-rays were normal. 

The veteran underwent a VA examination in December 1999.  He 
was currently working as a supervisor at a boat company where 
he avoided heavy lifting or prolonged standing or sitting.  
He experienced low back pain when driving a car for an hour 
and a half to two hours.  He had had to give up riding a lawn 
mower at the golf course because of pain.  His present 
symptoms were much improved but every couple of weeks he had 
an episode of low back and left leg pain which bothered him 
but did not cause him to miss work.  He continued to restrict 
himself from activities that required bending, twisting, 
lifting or prolonged standing or sitting.  On examination the 
veteran appeared to be in no acute or chronic distress.  
There was no increased tension in the paravertebral muscles.  
Forward flexion was to 60 degrees, extension was to 
10 degrees, and lateral bending was to 20 degrees.  Straight 
leg raising was normal.  Reflexes were normal.  The diagnosis 
was chronic low back strain, bulging discs of L4-L5 and 
L5-S1, and residual intermittent low back and left leg pain.  
The examiner stated that the veteran had mild to moderate 
residuals of low back and left leg pain with mild residual 
sensory changes and questionable minimal decrease in left 
ankle jerk.  

On neurological examination in December 1999, knee and ankle 
jerks were very brisk.  There were no toe signs or clonus.  
Muscle strength was normal.  There were no sensory changes in 
the arms or legs.  There was a relative hypesthesia in the 
lateral aspect of the left upper lower leg which did not 
follow an anatomical distribution.  Forward bending was to 
about 85 degrees.  There was mild tenderness around the left 
sacroiliac joint.  This was not real point tenderness.  There 
was no pain to palpation of the low buttocks in the sciatic 
notch.  The examiner concluded that there was no neurologic 
involvement and that he could not make any neurological 
anatomic diagnosis.  

The veteran underwent a VA examination in May 2002.  He 
related that he always kept his back straight and used a back 
brace.  His activities were limited by pain and he walked 
with a slight limp.  He reported some slight radiculopathy 
through the buttocks and left leg with no numbness or 
tingling.  He used ibuprofen, hot showers, and frozen peas on 
his back to resolve acute flare-ups within 2 or 3 days.  
Forward flexion was to 60 degrees and backward extension was 
to 29 degrees.  Straight leg raising elicited pain on the 
left, none on the right.  There was no muscle spasm.  Deep 
tendon reflexes were plus 2/4,  The assessment was chronic 
lumbar disc syndrome with periodic acute flare-ups affecting 
the lower back, sacroiliac joints and left leg.  There was 
slight weakness of the left leg.  

The veteran was most recently examined by VA for compensation 
purposes in February 2005, primarily to address the question 
of whether degenerative disc disease was secondary to 
service-connected lumbosacral strain.  He related that his 
back pain ranged in intensity from 0 out of 10 to 7 to 8 out 
of 10.  The pain occurred 1 or 2 times per week and lasted 3 
to 4 hours and radiated into the left buttock but not down 
the left lower extremity.  He had not experienced radicular 
symptoms during the last 2 to 3 years.  He reported numbness 
and a pins and needles sensation in the left lower extremity 
at the lateral calf at the L5 dermatome.  He denied motor 
weakness in the legs.  His pain was increased at the end of 
the day after working on his feet all day, bending or 
lifting, or during cold damp weather.  The veteran took 
ibuprofen and cryotherapy in the form of a bag of vegetables, 
such as peas was helpful.  The veteran was on a home exercise 
program which was helpful.  He used a back brace 
intermittently.  On examination the veteran had difficulty 
getting from a sitting to a standing position.  He had 
difficulty walking on his toes with the left lower extremity 
and had had difficulty walking on his heels.  He was able to 
squat with difficulty.  Active range of motion was 45/90 of 
flexion, 30/35 of extension, 35/35 of rotation bilaterally, 
and 20 out of 40 in lateral bending with pain on motion.  
There was tenderness of the spine in the lumbosacral area.  
There was tenderness and increased muscle tone bilaterally in 
the lumbar paraspinous muscle with loss of lumbar lordosis.  
Deep tendon reflexes were two plus and symmetric for the 
patellar tendons and Achilles tendons.  Motor examination 
revealed normal bulk, tone and strength.  The diagnosis 
included lumbar strain, left sacroiliac strain, and left 
lower extremity sensory deficits by history, none noted on 
examination.  The impression was scoliosis with degenerative 
disc disease at L3-L4.

Analysis

The present appeal for a higher rating for low back strain 
with degenerative disk disease arises from the denial of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) (2004).  
Service connection for low back strain had been in effect 
since 1968.  Therefore, the RO's decision expand the grant of 
service connection to include degenerative disk disease was 
not a new grant of service connection and the present claim 
must be viewed as a claim for increase.  Consequently, 
although the entire recorded history must be considered, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); see also 
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

The veteran's original service connection award for low back 
strain was later enlarged to include degenerative disc 
disease which was diagnosed on the basis of MRI findings of 
disc bulging at L3-L4 and L4-L5 on the left with increased 
pain which radiated into the left lower extremity.  An 
exacerbation of symptoms occurred after a November 1995 
injury resulting from lifting a snowmobile.  Although the 
injury occurred after service, the increased symptomatology 
associated with the injury has been properly considered in 
rating the veteran's disability.  Throughout the period since 
the filing of the veteran's January 1996 claim the primary 
manifestation of disability has been severe lumbosacral pain 
with radiation into the left lower extremity, with 
paravertebral muscle tenderness, limitation of lumbar spine 
motion, and weakness of the left leg.  

The regulations used to evaluate back disabilities have 
changed twice since the veteran filed his claim for increase.  
The first amendment created new criteria for intervertebral 
disc syndrome that became effective on September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  The second regulatory change 
established criteria for evaluating disabilities of the spine 
and became effective on September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003)(codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  

The current 40 percent rating was assigned under Diagnostic 
Code 5295 for lumbosacral strain, as in effect before 
September 26, 2003.  A 40 percent rating was the highest 
rating assignable under that code or under Code 5290, the 
code for limitation of motion of the lumbar spine.  The 
veteran is potentially entitled to a 50 percent rating under 
Code 5289 based on ankylosis of the lumbar spine at an 
unfavorable angle.  However, ankylosis of the spine is not 
shown and the disability picture presented does not more 
nearly approximate the level of disability contemplated by 
that code.  38 C.F.R. § 4.7 (2004).  

Although a rating higher than 40 percent is not assignable 
under the codes for lumbosacral strain, limitation of lumbar 
spine motion, or ankylosis, Diagnostic Code 5293, the code 
for intervertebral disc syndrome, permits the assignment of a 
60 percent rating for pronounced disability due to 
intervertebral disc syndrome.  A rating under this code 
presupposes the existence of neurological deficits that 
result in disability, and the record is conflicting as to 
whether true neurological symptomatology is present.  Sensory 
changes in the left lower extremity have been reported on 
several occasions, though a neurological examination in 
December 1999 resulted in conclusions that the sensory 
changes did not conform to an anatomical distribution and 
that no neurological abnormality was present.  Even if these 
conclusions are accepted, the Board believes that a rating 
under 5293 is properly assignable by analogy, provided that 
the requisite level of disability is shown. 
In this regard, the record demonstrates clearly that the 
veteran experienced increased and severe disability following 
his November 1995 injury, resulting in severe unremitting 
pain, an antalgic gait and inability to lift.  He was 
unemployed for a period of time and received special 
accommodations from his employers because of inability to 
perform certain functions in his golf course job and in a 
boat factory.  The overall level of impairment during this 
period approximates that contemplated under the criteria 
found in Code 5293 for a 60 percent rating based on 
intervertebral disc syndrome.  38 C.F.R. § 4.7 (2004).  The 
Board finds that a 60 percent rating based on analogy to 
intervertebral disc syndrome is assignable from November 8, 
1995, the date of the injury through December 8, 1999, the 
date of VA orthopedic and neurologic examinations, which 
showed that the disability had substantially improved.  

For the period since December 8, 1999, the record does not 
demonstrate disability equivalent to that contemplated under 
the criteria for a 60 percent rating under Code 5293, as in 
effect for September 23, 2002, or under the Codes for 
lumbosacral strain, limitation of motion, or ankylosis, as in 
effect before September 26, 2003.  Likewise, the record 
provides no basis for the assignment of a separate rating 
based on neurological abnormality associated with the low 
back disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate schedular evaluations are warranted where 
applicable diagnostic codes pertain to different 
manifestations of the same disability) and Bierman v. Brown, 
6 Vet. App. 125, 130 (1994).  The neurologist who examined 
the veteran in December 1999 was unequivocal in his assertion 
that no neurologic deficit was present.  Although complaints 
of numbness and tingling, as well as pins and needles in the 
left lower extremity at a L5 dermatome were reported at the 
February 2005 VA examination, the report did not contain any 
corroborating examination findings, and the record as a whole 
does not demonstrate any consistent pattern of neurologic 
deficit that would support a separate rating.  

In considering the veteran's potential entitlement to an 
increased rating, the Board has considered the effects of 
pain.  See 38 C.F.R. § 4.40 (2004).  This regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating decision.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  38 C.F.R. 
§ 4.45(f) (2004) states that "[p]ain on movement" is a 
relevant consideration for determinations of joint 
disabilities, that the lumbar vertebrae, like the cervical 
and dorsal vertebrae, are considered groups of minor joints, 
and that the "lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions."  Where a 
disability is rated on the basis of limitation of motion, the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 pertaining to 
impairment due to pain must be taken into account.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Notwithstanding that the Board has rated the veteran's 
disability under the intervertebral disc syndrome code rather 
than under a limitation of motion code for the period from 
November 8, 1995, to December 8, 1999, the VA General Counsel 
has held that Diagnostic Code 5293 involves loss of range of 
motion and that, pursuant to Johnson, 38 C.F.R. §§  4.40 and 
4.45 should be applied when a veteran's disability is rated 
under this diagnostic code.  See VAOPGCPREC 36-97.  However, 
the rating schedule does not permit the assignment of an 
increased rating on the basis of pain when the highest 
schedular evaluation on the basis of limitation of motion has 
already been assigned.  The veteran is in receipt of the 
highest evaluation provided under Code 5293; hence, no higher 
rating is available even with consideration of 38 C.F.R. §§  
4.40 and 4.45.  For the period beginning on December 8, 1999, 
he also has the highest rating assignable for limitation of 
motion under the pre-September 26, 2003, criteria.  

The revisions that went into effect on September 22, 2002, 
provide that ratings for intervertebral disc syndrome under 
Code 5293 are based either on total duration of 
incapacitating episodes or under separate evaluations for 
orthopedic and neurologic manifestations.  Under these 
revisions, as under the prior criteria, the highest rating 
assignable under Code 5293 is 60 percent.  

In the present case, the evidence pertaining to the period 
since December 8, 1999 shows a lesser degree of disability 
than that previously present.  The findings recorded at the 
examinations summarized above do not demonstrate a pattern of 
incapacitating episodes.  Specifically, incapacitating 
episodes with a total duration of at least six weeks over a 
one year period such as to warrant a 60 percent rating under 
the revisions to Code 5293 during the period since 
September 22, 2002 are not documented.

The revisions to the rating schedule that went into effect on 
September 26, 2003, implemented a thorough and comprehensive 
review of the codes pertaining to disability of the entire 
spine.  The revised September 22, 2002, criteria for rating 
intervertebral disc syndrome were continued under Code 5243.  
Under the September 2003 revision, the highest rating 
assignable in the absence of unfavorable ankylosis of the 
entire thoracolumbar spine is 40 percent.  
The record does not show that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine such as to 
warrant the assignment of the next higher rating of 
50 percent under the revised criteria.  

Accordingly, a preponderance of the evidence of record shows 
that the requirements for a rating higher than 40 percent 
under either the old or the new rating criteria for the 
period since December 8, 1999.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

An increased rating of 60 percent for chronic low back strain 
with degenerative disc disease during the period from 
November 8, 1995 through December 8, 1999 is warranted, and 
the appeal is allowed to that extent, subject to the criteria 
governing the payment of monetary awards.

A rating higher than 40 percent for chronic low back strain 
with degenerative disc disease during the period since 
December 8, 1999 is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


